FLETCHER, Judge
(concurring in the result):
My review of the record in this case indicates other prejudicial errors may have occurred during this trial so as to warrant reversal of the findings and sentence. However, in the interest of brevity, I will limit my discussion to the errors treated in Judge Cook’s opinion.
In my mind, the testimony of the mother with regard to what Johnny said he saw and what Jackie said the appellant had done contained inadmissible hearsay. Paragraph 139a, Manual for Courts-Martial, United States, 1969 (Revised edition). Moreover, no proper foundation for its admission as an exception to the hearsay rule was laid at this court-martial (e. g. para. 142b, Manual, supra) nor was any instruction given by the military judge to the members as to its lawful use for a limited purpose. See para. 73a, Manual, supra. I find that the military judge also considered this testimony inadmissible for any purpose.1 With respect to the testimony as to Johnny’s extrajudicial statement, the judge struck the inadmissible hearsay from the record and admonished the members to completely disregard it. This was proper. With respect to the testimony as to Jackie’s extrajudicial statement, he permitted it to remain in the record without instruction to the members concerning its use. This was error (see para. 139a, Manual, supra), even if the defense counsel reluctantly agreed to it. United States v. Thompson, 3 M.J. 168, 171 (C.M.A.1977); United States v. Graves, 1 M.J. 50, 53 (C.M.A.1975).
As indicated in Judge Cook’s opinion, the critical decision to be made by the members in this case was whether to believe the appellant’s testimony that the charged crimes did not occur or the alleged victim’s testimony that they had occurred. In its admitted but uninstructed form, the members could consider this inadmissible hearsay testimony of the mother as independent substantive evidence that a crime in fact had occurred.2 This was obviously prejudicial to the appellant. It also could be considered by the members3 as corroborative evidence which bolstered the credibility of the alleged victim or her testimony. This also prejudiced the appellant. Finally, its introduction into the case prevented the appellant from effectively attacking the *286credibility of the alleged victim for a failure to complain about the offense.4
This inadmissible hearsay testimony of the mother was constantly referred to at the trial by all the participants. In my opinion, to deny the mistrial, yet allow the inadmissible hearsay evidence to remain before these members not properly instructed as to its use, was prejudicial error sufficient to require reversal of this conviction. See United States v. Rosser, 6 M.J. 267, 271 (C.M.A.1979).

. Unlike the situation in United States v. Rener, 17 U.S.C.M.A. 65, 37 C.M.R. 329 (1967), it is not known for what purpose Jackie’s statement was originally admitted at trial by the military judge. However, his failure to give any limiting instruction as to its use by the members (see para. 73a, Manual for Courts-Martial, United States, 1969 (Revised edition)), and his later ruling make clear that he considered this evidence inadmissible for any purpose. In addition to the portion of his remarks cited by Judge Cook, he continued, “ . . now do you want me to admonish the court members to completely put that out of their minds or do you want to let it go?”


. The mere fact that the military judge did not treat his testimony as evidence of fresh complaint (see para. 142c, Manual, supra) does not make this testimony admissible on other grounds. In any event, the members could still use this testimony as incompetent evidence of the appellant’s guilt, i. e., the appellant is guilty because the mother testified that Jackie said he was guilty. See para. 139a, Manual, supra.


. The military judge stated that he would not treat this testimony as evidence of fresh complaint. See Munster and Larkin, Military Evidence, § 8.9 (2d 1977). This is of no benefit to the appellant because the primary concern of para. 142c, Manual, supra, is the admission of such testimony before the trier of fact, here the court members.
The military judge also stated that he would not instruct the members that this was evidence of fresh complaint. Cf. United States v. Thompson, 3 M.J. 168, 171 (C.M.A.1977). This was of marginal benefit to the appellant because the members were still free to treat this evidence for this purpose if they so desired.


. The military judge denied the defense request for an instruction on the lack of fresh complaint evidence in this case. See para. 142c, Manual, supra. See also United States v. Goodman, 13 U.S.C.M.A. 663, 33 C.M.R. 195 (1963); cf. United States v. Flippen, 16 U.S.C. M.A. 622, 37 C.M.R. 242 (1967). He also permitted the mother’s testimony as to the daughter’s statements to remain before the members. Under these circumstances, it is difficult to see how defense counsel could meaningfully attack the credibility of the alleged victim on these grounds before the members.